                        IN THE UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF TEXAS
                                 SHERMAN DIVISION

GREGORY GENE MALLORY,                              §
                                                   §
                                                   §   CIVIL ACTION NO. 4:19-CV-00573-RWS
                 Plaintiff,                        §
                                                   §
v.                                                 §
                                                   §
DIRECTOR, TDCJ-CID,                                §
                                                   §
                 Defendant.                        §


                                             ORDER
         Pro se Petitioner Gregory Gene Mallory, an inmate confined in the Texas prison system,

filed a petition for writ of habeas corpus pursuant to 28 U.S.C. § 2254. The petition was referred

to United States Magistrate Judge Christine A. Nowak for findings of fact, conclusions of law and

recommendations for the disposition of the case pursuant to 28 U.S.C. § 636. The Magistrate

Judge recommends dismissing the above-captioned matter with prejudice.

         The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such referral, along with the record, pleadings and all available

evidence. Docket No. 20. Petitioner acknowledged receipt of the Report on May 17, 2021. Docket

No. 21. No objections to the Report have been filed. Thus, any aggrieved party is barred from de

novo review by the district court of the proposed findings and recommendations of the Magistrate

Judge.

         Nonetheless, the Court has reviewed the pleadings in this case and the Report of the

Magistrate Judge. Upon such review, the Court agrees with the Report of the Magistrate Judge.

See United States v. Wilson, 864 F.2d 1219, 1221 (5th Cir.), cert. denied, 492 U.S. 918 (1989)
    .

(where no objections to a Magistrate Judge’s Report are filed, the standard of review is “clearly

erroneous, abuse of discretion and contrary to law.”). The Court hereby ADOPTS the Report and

Recommendation of the United States Magistrate Judge as the findings and conclusions of this

Court. Accordingly, it is

        ORDERED that the above-styled petition for writ of habeas corpus is DISMISSED

WITH PREJUDICE.


        So ORDERED and SIGNED this 29th day of June, 2021.




                                                         ____________________________________
                                                         ROBERT W. SCHROEDER III
                                                         UNITED STATES DISTRICT JUDGE
